 


110 HR 1897 IH: National Park Second Amendment Restoration and Personal Protection Act of 2007
U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1897 
IN THE HOUSE OF REPRESENTATIVES 
 
April 17, 2007 
Mr. Paul introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To protect the second amendment rights of individuals to carry firearms in units of the National Park System, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Park Second Amendment Restoration and Personal Protection Act of 2007.
2.FindingsCongress finds that—
(1)the second amendment to the Constitution provides that the right of the people to keep and bear Arms, shall not be infringed;
(2)section 2.4(a)(1) of title 36, Code of Federal Regulations, provides that except as otherwise provided in this section and parts 7 (special regulations) and 13 (Alaska regulations), the following are prohibited: (i) Possessing a weapon, trap or net (ii) Carrying a weapon, trap or net (iii) Using a weapon, trap or net;
(3)the regulations described in paragraph (2) prevent individuals complying with Federal and State laws from exercising the second amendment rights of the individuals while at units of the National Park System;
(4)the existence of different laws relating to the transportation and possession of firearms at different units of the National Park System entraps law-abiding gun owners while at units of the National Park System; and
(5)the Federal laws should make it clear that the second amendment rights of an individual at a unit of the National Park System should not be infringed.
3.Firearms in units of the national park systemNo Federal regulation shall restrict any individual from possessing or carrying a firearm if that restriction is based in whole or in part upon the fact that the individual is in a unit of the National Park System. 
 
